Citation Nr: 1810026	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for tinea pedis with acquired plantar keratoderma, onychomycosis, and hand eczema.

2. Entitlement to service connection for a vision disorder, to include as secondary to service-connected diabetes mellitus, type II, with hypertension and erectile dysfunction.

3. Entitlement to service connection for chemical imbalance of the brain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2011 and August 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2012, the Veteran testified before a Decision Review Officer (DRO) regarding the issue of entitlement to an increased rating for tinea pedis with acquired plantar keratoderma, onychomycosis, and hand eczema.  In October 2014, he testified at Board hearing before the undersigned Veterans Law Judge regarding all issues.  Transcripts of both hearings are of record.  In December 2014 and April 2016, the Board remanded the case for additional development and it now returns for further appellate review. 

The issues of entitlement to a rating in excess of 10 percent for the Veteran's skin disability and entitlement to service connection for a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a chemical imbalance of the brain or a cognitive disorder manifested by blacking out that is separate and distinct from his service-connected posttraumatic stress disorder (PTSD).



CONCLUSION OF LAW

The criteria for service connection for a chemical imbalance of the brain have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.103, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Furthermore, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist in connection with the claim decided herein.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that he has a chemical imbalance of the brain manifested by black-outs as a result of his military service.  

In this case, the Board finds it determinative that the medical evidence does not demonstrate a clear diagnosis of a chemical imbalance of the brain or a cognitive disorder manifested by blacking out that is separate and distinct from his service-connected PTSD during the pendency of the appeal or a recent diagnosis of such a disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this regard, the evidence must show that a veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this regard, VA treatment records, private treatment records, and VA examinations fail to demonstrate a clear diagnosis of a disability manifested by the Veteran's symptoms separate and distinct from his PTSD during the pendency of the appeal.  Specifically, in May 2016, a VA physician provided an opinion on such matter with specific citations to VA treatment records.  In pertinent part, the VA physician opined that the Veteran did not have a cognitive disorder that was separate and distinct from his service-connected PTSD and that he did not have a diagnosis of a chemical imbalance of the brain or experience black-outs.  Specifically, the VA physician noted that 30 treatment records and a VA examination report did not reflect complaints of, or concerns related to, having episodes of blacking out.  The physician addressed a previous statement that the Veteran's cognitive symptoms were "symptoms and/or by-products of PTSD, depression, and chronic sleep impairment, given that those cognitive complaints were common among people endorsing those types of symptoms."  The physician explained that this finding was merely a more probable attribution of the Veteran's cognitive complaints given the absence of a separate diagnosable cognitive disorder or evidence of black-outs.  

Ultimately, the physician reported that it was difficult to opine regarding symptoms, a report, or a condition that had not been verified.  The physician found the Veteran did not have a diagnosis of a chemical imbalance of the brain or a cognitive disorder that manifested in blacking out that was separate and distinct from his service-connected PTSD.  In particular, the physician found it was not possible to provide an opinion regarding the Veteran's reports of periods of blacking out as they were unfounded and unverified.  The physician further opined that the best clinical opinion was that any cognitive complaints or experiences were at least as likely as not related to the Veteran's mental health diagnosis.  The physician stated that the Veteran was not currently diagnosed with a chemical imbalance of the brain or a disability manifested by blacking out.  The physician found it noteworthy that the Veteran did not complain of those experiences and that they had not been formally diagnosed or observed by others while he received care at the Houston VA Medical Center.

Upon review, the Board affords the VA physician's determination significant probative value.  As noted above, the VA physician reviewed the Veteran's medical history, cited VA treatment records therein, and considered the Veteran's statements.  Additionally, the opinion reflects consideration of all relevant facts and includes a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no medical opinion to the contrary.

The Board is cognizant of the holding of the United States Court of Appeals for Veterans Claims (Court) in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in December 2010.  However, the evidence does not show a current diagnosis of a chemical imbalance of the brain or a cognitive disorder manifested by blacking out that is separate and distinct from his service-connected PTSD at any time prior to or during the pendency of the appeal.    

The Board acknowledges the Veteran's assertions that he suffers from black-outs and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran's symptoms do not constitute a diagnosable condition in and of themselves, and the records do not reflect a contemporaneous or later diagnosis separate and distinct from this PTSD by a medical professional.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to provide the requisite diagnosis as he has not been shown to have the medical training necessary to do so.  

In this case, the Veteran reported his symptoms to his treatment providers and the VA examiner; however, neither his treatment providers nor the VA examiner provided a current diagnosis of a chemical imbalance of the brain or a cognitive disorder manifested by blacking out that is separate and distinct from his service-connected PTSD.  In addition, the clinical evidence, which includes consideration of the Veteran's lay statements, does not support a competent diagnosis of a disability at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a disability manifested by a chemical imbalance of the brain and black-outs.  

Without evidence of a diagnosis of a current disability for which service connection may be granted, the preponderance of the evidence is against the Veteran's claim.  Consequently, service connection for such alleged disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a disability manifested by a chemical imbalance of the brain is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remainder of the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Additionally, a remand by the Board confers the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Here, the Board finds the May 2016 and February 2017 VA examinations, provided pursuant to the April 2016 Remand directives, are incomplete for the purpose of determining the current severity of the Veteran's service-connected tinea pedis with acquired plantar keratoderma, onychomycosis, and hand eczema.  In the Remand, the Board directed that the VA examiner describe the nature and severity of all manifestations of the Veteran's tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema; note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema; and identify the prescribed treatment(s).  The examiner was specifically directed to indicate whether such treatment constitutes systemic therapy and, if so, whether such treatment was required.  The examiner was also to indicate the duration of such treatment for the period from December 2009 to the present.  However, the VA examiner failed to provide the requested information.  As such, additional examination is warranted to determine the current nature and severity of such service-connected disability.

With respect to the service connection claim for a vision disorder, the Board's April 2016 Remand requested that the VA examiner offer an opinion for each of the Veteran's diagnosed vision disorders, to include nuclear sclerotic cataracts (OU), history of hydrocystoma excision (OS), and dry eye syndrome.  Specifically, the examiner was directed to address whether it was at least as likely as not that any diagnosed vision disorder was related to military service, to include the Veteran's description of being repeatedly knocked down in service as a result of explosions.  In addition, the examiner was to provide opinions as to whether any diagnosed vision disorder was at least as likely as not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, with hypertension and erectile dysfunction.  Although an April 2016 physician provided an addendum opinion with adequate rationale concerning secondary service connection for dry eye syndrome, the physician did not provide any explanation for the negative opinion with regard to direct service connection.  Additionally, the physician did not provide any opinions concerning the other diagnoses of record as requested in the Remand.  Therefore, addendum opinions are necessary to determine whether any vision disorder is related to the Veteran's military service or caused or aggravated by his service-connected diabetes mellitus, type II, with hypertension and erectile dysfunction.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his tinea pedis with acquired plantar keratoderma, onychomycosis, and hand eczema.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the record and the Remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  The examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema and identify the prescribed treatment(s).  He or she should specifically indicate whether such treatment constitutes systemic therapy and, if so, whether such treatment was required.  The examiner should also indicate the duration of such treatment for the period from December 2009 to the present.

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Return the record to the VA examiner who offered an addendum opinion in April 2016 as to the etiology of the Veteran's vision disorder.  The record and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the record and the Remand have been reviewed.  If the April 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  For EACH of the Veteran's diagnosed vision disorders of nuclear sclerotic cataracts (OU), history of hydrocystoma excision (OS), and dry eye syndrome, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his description of being repeatedly knocked down in service as a result of explosions.  

(B)  For EACH of the Veteran's diagnosed vision disorders of nuclear sclerotic cataracts (OU) and history of hydrocystoma excision (OS), the examiner should offer an opinion as to whether it is at least as likely as not caused OR aggravated by his service-connected diabetes mellitus with hypertension and erectile dysfunction.  If aggravation is found, the examiner should determine, if possible, to what extent the vision disorder was aggravated beyond the natural progression of such disease.

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If either of the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


